Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-18 Filed: 03/02/19 Page: 1 of 2 PAGEID #:
                                    19814




                     EXHIBIT P
                              Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-18 Filed: 03/02/19 Page: 2 of 2 PAGEID #:
                                                                  19815


                                                                                                    Election Results                                                                                   Voting Age Populations
                             lOGovernor                  I     10 Att. General     I      08 President     I      06 Att. General      I      06Auditor       I     04 President
             District     Kasich     I Strickland I          DeWine   I  Cordray   I McCain   I    Obama   I   Mont.     I   Dann      I Taylor   I   Sykes   I   Bush   I    Kerry    PVI    WhiteI        I
                                                                                                                                                                                                     Hispanic Black     I   Asian  I
                                                                                                                                                                                                                                   Amlndi an
14 - Latou re tte        52.93%      I     42.89%        1 49.58%     I   43.82%   1 49. 45% 1 49.06%      1 46.86%      1   53 .14%   1 53.29% 1 46.72%      1 52.35%   1   47. 18%   R+3   92.98% 1 1.71% 1 3.63%     1   1.83% 1 o.12%

County                  Population       % of District
Ashtabu la                101,497          14 .08%
l ake                     230,041          31.90%
Cuyahoga                  104,689          14.52%
Summit                    132,043          18.3 1%
Geauga                     93,389          12.95%
Po rt age                  36,357          5.04%
Tru mbu ll                 23,016          3.19%
Total                     721,032




                                                                                                                                                                                                                 Plaintiffs' Trial
                                                                                                                                                                                                                     Exhibit
                                                                                                                                                                                                                    P613
                                                                                                                                                                                                                Case No. 1:18-cv-00357




                                                                                                                                                                                                                    EXHIBIT




                                                                                                                                                                                                                                REV_00000036
